PER CURIAM.
The petition for belated appeal is granted.1 Petitioner shall be allowed a belated appeal from the judgment and sentence rendered on August 6, 2003, in Leon County Circuit Court case number 1998-CF-2560. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
BARFIELD, WEBSTER and DAVIS, JJ., concur.

. This court relinquished jurisdiction to the circuit court to conduct an evidentiary hearing. The special master issued an order which was titled "Order Granting Defendant's Belated Appeal.” Although the special master is empowered to make factual findings, the decision to determine whether a belated appeal is granted is reserved to the appellate court. Fla. R.App. P. 9.141(c)(2).